Citation Nr: 0928353	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  95-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES
 
1.  Whether there was clear and unmistakable error in the 
September 1983 rating decision denying service connection for 
a psychiatric disorder.
 
2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.
 
3.  Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 


ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from December 1973 to 
February 1975.
 
This matter is before the Board of Veterans' Appeals (Board) 
from January 1995, November 1997, and October 2008 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit , Michigan .  In the January 1995 decision, 
the RO denied the Veteran's claim for entitlement to 
vocational rehabilitation benefits.  In the November 1997 
decision, the RO denied reopening the claim for entitlement 
to service connection for a psychiatric disability.  In the 
October 2008 decision, the RO determined that a September 
1983 rating decision denying service connection for a 
psychiatric disorder did not contain clear and unmistakable 
error.
 
Issues (1) and (2) have been before the Board and the United 
States Court of Appeals for Veterans Claims (Court) on 
multiple occasions.  The procedural history of these claims 
was laid out in detail in the August 2007 Board decision, and 
the Board need not repeat it here.  The last time the Board 
had this case in July 2008, it determined that the Veteran 
had not received proper notice in connection with his 
application to reopen the previously-denied claim of 
entitlement to service connection for a psychiatric 
disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board held the issue of entitlement to vocational 
rehabilitation subsistence allowance in abeyance pending the 
outcome of the issue pertaining to the psychiatric 
disability, and referred the issue to the RO of whether there 
was clear and unmistakable error in the September 1983 rating 
decision denying service connection for a psychiatric 
disorder.  The RO properly adjudicated the clear-and-
unmistakable-error claim, and the Veteran has perfected an 
appeal.  Thus, that issue is now part of the current appeal.
 
 

FINDINGS OF FACT
 
1.  The September 1983 rating decision denying entitlement to 
service connection for a psychiatric disorder was supported 
by the evidence then of record and the law in effect at the 
time.
 
2.  The June 1995 rating decision denying entitlement to 
service connection for a psychiatric disability because the 
Veteran had not submitted new and material evidence is final.
 
3.  The evidence received since the June 1995 decision, by 
itself, or when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a psychiatric disorder or raise a reasonable possibility 
of substantiating the claim.
 
4.  The Veteran does not have a service-connected disability, 
which is a requirement for eligibility for Chapter 31 
vocational rehabilitation benefits.
 
 
CONCLUSIONS OF LAW
 
1.  The September 1983 rating decision denying service 
connection for a psychiatric disorder is final and does not 
contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 
7105(c) (West 2002); 38 C.F.R. § 3.105(a), 20.1103 (2008).
 
2. A June 1995 decision declining to reopen the claim of 
entitlement to service connection for a psychiatric 
disorder is final.  New and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156(a) (1996), 3.159 (2008).
 
3.  The Veteran has failed to state a claim of entitlement to 
vocational rehabilitation subsistence allowance under the 
provisions of Chapter 31, Title 38, United States Code, for 
which relief may be granted.  38 U.S.C.A. §§ 3101, 3102 (West 
2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act
 
Generally, VA has a statutory duty to assist the Veteran in 
the development of his claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Initially, the Board notes that such requirements do 
not apply to a claim for clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  
 
The duty to assist is applicable to claims filed in 
association with Chapter 51 of Title 38 of the United States 
Code.  The statutes involved with vocational rehabilitation, 
however, are found in Chapter 31 of Title 38 of the United 
States Code.  Thus, VA's duties to notify and to assist the 
Veteran are not applicable to the vocational rehabilitation 
claim as well.  See, e.g., Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Nevertheless, the Veteran has been 
informed of the criteria needed to be entitled to vocational 
rehabilitation, see May 1995 statement of the case, which 
criteria he does not meet.  
 
As to whether and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, there is no issue as to providing an appropriate 
application form or completeness of the application.  It must 
be noted that the Veteran's claim was filed prior to the 
passage of the VCAA.  Thus, VCAA could not have been met at 
the time the RO considered this claim in 1997.  The purpose 
of the July 2008 remand was to allow VA to properly inform 
the Veteran of the evidence necessary to substantiate an 
application to reopen a previously-denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
 
In a November 2008 letter, VA notified the Veteran the 
information and evidence needed to substantiate and complete 
a claim that had been previously denied.  It provided him the 
specified basis for the June 1995 denial and told the Veteran 
that he needed to submit new and material evidence that 
related to that basis.  He was informed of the type of 
evidence he would need to submit to reopen his particular 
claim for service connection for a psychiatric disorder.  He 
was also provided with who bore what responsibility for 
obtaining and submitting evidence and information addressing 
how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including private medical records and service 
personnel records.  The Veteran has been vigilant in asking 
VA to obtain the psychiatric records from when he was treated 
at Sheppard Air Force Base in 1974 and implied that some of 
his service personnel records are missing.  The Board notes, 
however, that VA obtained the service personnel records, and 
they appear to be complete.  The Veteran submitted a February 
1975 service personnel record that was not part of the 
personnel documents VA had obtained.  The Board cannot tell 
how the Veteran obtained such record (the authenticity of 
such document is accepted).  
 
VA has attempted to obtain the psychiatric treatment record 
from Sheppard Air Force Base that the Veteran alleges exists 
but to no avail.  In November 1996, the RO requested from the 
National Personnel Records Center (NPRC) a psychiatric 
examination from Sheppard Air Force Base that purportedly 
occurred between February 1974 and February 1975.  In January 
1997, the NPRC responded asking for a more specific date.  In 
February 1997, the RO called the Veteran to obtain a more 
specific date.  The Veteran stated it occurred in the summer 
of 1974.  That same month, the RO provided the more detailed 
information to the NPRC.  In June 1997, the RO requested the 
psychiatric examination report from Sheppard Air Force Base, 
as opposed to NPRC.  No response was received.  But see M21-
1, pt. III para. 4.03 (stating that any mental health records 
are retained by the facility that created the record.  
Records are only retained at the facility for five years 
after the end of the calendar year the case is closed.  After 
five years, the records are destroyed).
 
The M21-1 has been rewritten.  The current M21-1MR, 
III.iii.2.A.1.a states service treatment records do not 
include mental health records.  However, it states that 
mental health records are destroyed after five years.  
 
The Board finds that a remand to attempt to obtain the 1974 
psychiatric examination or a response from Sheppard Air Force 
Base would not serve any purpose for two reasons.  One, it 
appears that such record, if it existed, was destroyed years 
ago.  See id.  Two, the Board finds that such an examination 
report does not exist due to several facts.  

First, there is no indication in the service treatment or 
personnel records that the Veteran underwent a psychiatric 
examination.  Additionally, in the January 1975 report of 
medical history completed by the Veteran, he specifically 
denied having received treatment for "a mental condition."  
It is unlikely that had the Veteran undergone a psychiatric 
examination in 1974 that, less than one year later, he would 
deny receiving treatment for a mental condition.  The Veteran 
specifically denied any history of depression or excessive 
worry or nervous trouble of any sort.  The separation 
examiner found the Veteran psychiatrically normal and noted 
he had no history of any disturbance of consciousness or any 
other significant medical history.  The separation examiner 
also noted the Veteran had no mental defect warranting a 
separation under an Air Force provision.  
 
The Board concludes that the Veteran's allegation of having 
undergone a psychiatric examination in 1974 is not credible, 
particularly when nothing created contemporaneously in 1974 
supports such statement.  The Board accords more probative 
value to the statements the Veteran made at the time he was 
being discharged from service  than statements he has made in 
the years after his discharge from service in connection with 
a claim for monetary benefits.  Even if the psychiatric 
examination was found, it would appear to have shown no 
psychiatric disorder.  See separation examination where 
examiner checked, "Normal " for psychiatric evaluation and 
specifically stated, "Examinee has no physical or mental 
defects warranting separation under the provisions of AFM 35-
4."
 
Thus, the Board finds that a remand to obtain a record that 
it finds does not exist would not serve any purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand not 
warranted when it would result in unnecessary additional 
burdens on VA with no benefit flowing to the veteran.)
 
While the RO's notice to the Veteran regarding its inability 
to obtain this record has not been a model of clarity, the 
Veteran was informed that such record has not been obtained.  
See December 30, 1997, letter to Veteran.  It must be noted 
that the Veteran was represented by counsel when the case was 
before the Court in 2002.  At that time, the record already 
reflected that VA had not obtained the psychiatric 
examination.  Thus, it cannot be argued that the Veteran was 
not aware that such record had not been obtained.  
Additionally, the Veteran has repeatedly sought to obtain the 
record, which means he is fully aware that this record has 
not been obtained.  See May 19, 2003, motion to compel the 
production of documents.  
 
The veteran was not provided with a VA examination in 
connection with his application to reopen, which the Board 
finds was not required.  Under 38 C.F.R. § 3.159(c)(4)(iii) 
(2008), providing a VA examination in a new and material 
evidence claim can only be considered if new and material 
evidence is actually presented or secured.  The Board finds 
that the Veteran did not present new and material evidence in 
this claim; therefore, a VA examination was not appropriate. 
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.
 
II.  Clear and Unmistakable Error
 
A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification.  38 C.F.R. § 3.104(a).  A final 
and binding RO decision will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such an error, the prior decision will be 
reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).
 
To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).  
 
The applicable regulations in effect at the time of the 1983 
decision are essentially the same as those currently in 
effect.  Under 38 C.F.R. § 3.303(a) (1983), it stated that 
service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service. 
 See also 38 U.S.C.A. § 310 (West 1982).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).
 
Under 38 U.S.C.A. § 354(a) (West 1982), it stated that in 
each case where a veteran was seeking service connection for 
any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the Veteran served, his medical 
records, and all pertinent medical and lay evidence.
 
The evidence of record at the time of the September 1983 
rating decision consisted of service treatment records, a May 
1983 VA hospitalization summary report, the Veteran's 
contentions, and the Veteran's application for benefits for a 
psychiatric disorder, which are described below.  
 
The service treatment records do not show any treatment for a 
psychiatric disorder or psychiatric complaints.  A January 
14, 1975, clinical record indicates that the Veteran had been 
permanently disqualified from "HRP" (Human Reliability 
Program) as of earlier that month.  It noted this 
disqualification was based on the Veteran's poor judgment, 
lack of integrity, and irresponsibility.  The January 1975 
separation examination shows that he was 
psychiatrically normal.  The Veteran denied any family 
history of psychosis, disturbances of consciousness, and all 
other significant medical or surgical history.  The examiner 
stated the Veteran was being processed for discharge under 
the provisions of "AFM 39-12" (Separation for 
Unsuitability, Misconduct, Resignation, or Request for 
Discharge for the Good of the Service and Procedures for the 
Rehabilitation Program).  He added that the Veteran "has no 
physical or mental defects warranting separation under the 
provisions of AFM 35-4."  Finally, he stated the Veteran had 
"no pertinent medical or surgical history."  In a report of 
medical history completed by the Veteran at that time, he 
denied a history of or having then frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  He also denied ever having "been treated for a mental 
condition."  
 
The May 1983 VA hospitalization summary report shows that the 
Veteran had been hospitalized for depression and suicidal 
tendencies.  It was noted the Veteran had been living on the 
street since December 1982.  The Veteran denied  any past 
history of psychiatric hospitalizations but noted he had been 
hospitalized in 1979 following a drug overdose.  He reported 
he had been depressed on and off since 1979.  The diagnosis 
entered was atypical depression.
 
In the Veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, received in June 1983, he claimed 
the onset of a nervous condition in 1974.  He stated he was 
treated in 1974 at Sheppard Air Force Base.  He stated he was 
treated by a private physician and a private hospital for a 
nervous condition in 1979.  
 
In August 1983, VA sent the Veteran a letter requesting 
evidence tending to show that his claimed condition was 
incurred in or aggravated by service, and evidence that the 
disability existed continuously since his discharge from 
service.  The letter told him he could submit statements from 
people who knew him, records and statements from service-
medical personnel, employment examinations, medical evidence 
from hospitals, clinics, and private physicians, pharmacy 
records, and insurance examinations.  
 
In a VA Form 21-4138, Statement in Support of Claim, received 
in August 1983, the Veteran reported incidents in service 
that he believed caused him to essentially have a psychiatric 
breakdown.  He stated he was harassed and picked on and 
raised issues of racism.  The Veteran claimed that since that 
time, he had been struggling with life.  
 
In the September 1983 rating decision, the RO stated that 
review of the Veteran's service treatment records failed to 
show any complaint or diagnosis of a nervous condition while 
in service.  It denied the claim, stating that a nervous 
condition was not shown or aggravated in service.  
 
The Board has carefully reviewed the evidence of record at 
the time of the September 1983 rating decision and the law 
extant at that time and concludes that no clear and 
unmistakable error was committed by the RO in its September 
1983 decision when it denied entitlement to service 
connection for a psychiatric disorder.  The reasons follow.
 
Initially, it is acknowledged that the Veteran's VA Form 21-
526, received in June 1983, indicated he had received 
psychiatric treatment at a private hospital in 1979.  VA, 
however, did not obtain those records.  The failure to obtain 
these records cannot rise to the level of a clear and 
unmistakable error for two reasons.  One, the failure to 
fulfill the duty to assist does not constitute a valid claim 
of clear and unmistakable error.  Cook v. Principi, 318 F.3d 
1334, 1336-47 (Fed. Cir. 2002).  Two, the correct facts were 
before VA at that time.  The May 1983 VA hospitalization 
summary report shows that the Veteran reported he had been 
hospitalized in 1979 following an overdose of drugs.  The 
1979 private medical records substantiate that allegation.  
There was nothing in the September 1983 rating decision to 
indicate that the RO had determined that such fact was 
incorrect or rejected.  
 
The Veteran argues that VA must accept "satisfactory lay 
and/or other evidence" if consistent with the hardship of 
such service.  See VA Form 21-4138, Statement in Support of 
Claim, received in October 2007.  The Veteran's arguments are 
not totally clear.  Based on the Board's reading of this 
statement and other statements he has submitted, it seems the 
Veteran feels VA should have accepted his statements of in-
service psychiatric treatment and of in-service incidents 
that impacted his psyche as true and should have resolved all 
reasonable doubt in favor of the Veteran and granted service 
connection for a psychiatric disorder.
 
While the September 1983 rating decision is not a model of 
clarity in addressing the specific bases for why it denied 
the claim, it cannot conclude that had VA accepted the 
Veteran's statements as true that such would have manifestly 
changed the outcome of the case.  It appears that the RO did 
not accept the Veteran's statements of in-service psychiatric 
symptoms or treatment as true, as it noted that the service 
medical records failed to show a complaint or diagnosis of a 
psychiatric disorder while on active duty and concluded that 
a psychiatric disorder had not been incurred in or aggravate 
by service.  Nevertheless, to prevail now, the Veteran needs 
to show that had the RO accepted his statements as true, 
service connection would have been awarded (i.e., would have 
manifestly changed the outcome).  The Board cannot conclude 
that this would be the case.
 
At the time of the September 1983 rating decision, the 
service treatment records were silent for any psychiatric 
complaints or diagnoses.  A January 14, 1975, clinical record 
indicated the Veteran was being disqualified from service 
based on his poor judgment, a lack of integrity, and 
irresponsibility.  There was no diagnosis of a psychiatric 
disorder in that record or in the separation examination.  
Rather, the examiner determined the Veteran was 
psychiatrically normal.  The examiner also made a specific 
finding that the Veteran "has no physical or mental defects 
warranting separation under the provisions of AFM 35-4."  
 
At the time the Veteran separated from service, he 
specifically denied having received any treatment for a 
mental condition.  See item 16 on report of medical history 
completed by the veteran, wherein he certified that the 
information was true and complete to the best of his 
knowledge.  This statement directly contradicts his 
allegation in the VA Form 21-526 that he received in-service 
psychiatric treatment.  The Veteran also denied a past 
history of, or having at the time of separation, symptoms 
such as depression or excessive worry or nervous trouble of 
any sort.  See item 11.  Such denials contradict the 
Veteran's allegations in his August 1983 statement that 
during service he felt lonely and depressed.  Thus, it would 
appear that the RO did not need to accept the Veteran's 
statements as true under the provisions of 38 U.S.C.A. 
§ 354(a), since they were inconsistent with service treatment 
records, including the Veteran's own statements.
 
The first showing of any post service psychiatric problems 
was in 1979, when the Veteran overdosed on drugs.  See May 
1983 VA hospitalization summary report.  In that report, the 
Veteran stated he had been depressed on and off since 1979-a 
period of four years after his discharge from service.  There 
was no allegation by the Veteran that his depression had 
begun during service nor did he provide any statements 
regarding evidence of continuity of symptomatology between 
1975 and 1979.  In fact, he denied any symptoms prior to 
1979.  Finally, no competent professional had attributed the 
Veteran's diagnosis of atypical depression to service at the 
time of the September 1983 rating decision. 
 
Essentially, the gist of the Veteran's arguments is that 
service connection was wrongfully denied at that time.  It is 
clear that his attack on the September 1983 rating decision 
is a disagreement as to how facts were weighed and 
evaluated.  Such an argument cannot provide a basis upon 
which to find that VA committed administrative error during 
the adjudication process.  See Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995); Damrel, 6 Vet. App. at 246; Russell, 
3 Vet. App. at 310.  Stated differently, the September 1983 
rating decision is supported by the evidence on file and the 
law in effect at the time.  There was contradictory evidence 
of in-service psychiatric treatment, no evidence of 
continuity of symptomatology between service and 1979, and no 
competent evidence of a nexus between the post service 
psychiatric disorder and service.  Based on these facts, it 
cannot be stated that the September 1983 decision was clearly 
and unmistakably erroneous.  The appeal is denied.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
 
III.  New and Material Evidence
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Generally, there must be competent evidence 
of (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).
 
A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.
 
The Veteran filed his claim in 1996.  Under the law pertinent 
to this case "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim. 
 38 C.F.R. § 3.156(a) (1996).
 
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 
 If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact. 
 Id.   
 
The Veteran was originally denied entitlement to service 
connection for a psychiatric disorder in September 1983.  The 
evidence of record at that time has been described above.  
 
In November 1994, the Veteran submitted an application to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder.  The evidence added to the file at that 
time consisted of VA medical records, private medical 
records, lay statements, and the Veteran's contentions. 
 
A May 1988 VA hospitalization summary report shows the 
Veteran was admitted with complaints of being angry and 
unable to control his feelings.  He was diagnosed with an 
adjustment disorder with mixed mood.  A January 1993 VA 
examination report shows the Veteran reported his mother died 
in 1977 and that he subsequently had a nervous breakdown.  
 
Lay statements received in 1988 show that one person stated 
the Veteran had been depressed since service.  The 
appellant's brother stated that the Veteran had not been the 
same since he got out of the service.  A third person 
described the Veteran's behavior as erratic.  
 
In the Veteran's application to reopen the claim, received in 
November 1994, he stated he had been treated in service for 
paranoia and adjustment disorder.  In a December 1994 letter, 
the RO informed the Veteran that he needed to submit new and 
material evidence.  
 
In June 1995, the RO informed the Veteran he had not 
submitted new and material evidence showing his nervous 
condition had been incurred in or aggravated by service and 
noted he could still submit evidence, and VA would reconsider 
the claim.  Essentially, VA determined that while the 
evidence showed a post service psychiatric disorder, the 
Veteran had not submitted evidence of in-service psychiatric 
disease or injury, or evidence of a nexus between the post 
service psychiatric disorder and service.  The Veteran did 
not appeal.  That decision is final.  38 U.S.C.A. § 7105 
(West 2002).
 
As the Veteran was informed in the November 2008 letter, the 
type of evidence he needed to submit to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
is evidence of in-service psychiatric disability and evidence 
showing a link between service and the post service 
psychiatric disability.  
 
Since the June 1995 decision, the evidence associated with 
the claims file are the Veteran's arguments as to why he 
should be awarded service connection for a psychiatric 
disorder, service personnel records, and private medical 
records.  None of this evidence is new and material, as it 
merely confirms facts that were of record at the time of the 
June 1995 denial.  
 
The Board is fully aware of the provisions of 38 C.F.R. 
§ 3.156(c) stating that receipt of certain service department 
records that existed and had not been associated with the 
claims file when VA first considered the claim will, in 
certain circumstances, require VA to reconsider the claim as 
of the original claim for benefits.  The Board finds that the 
service personnel records associated with the claims file 
during the current appeal confirm a fact that was of record 
at the time of the September 1983 rating decision.  
Specifically, as described above, a January 14, 1975, 
clinical record showed that the Veteran had been permanently 
disqualified from HRP as of January 8, 1975, based on 
his poor judgment, lack of integrity, and irresponsibility.  
The service personnel record submitted by the appellant shows 
he was recommended for disqualification from the HRP as of 
January 8, 1975, and for discharge from service due to his 
inability to adjust to military environment.  These are the 
same facts shown in the January 14, 1975, clinical record.  
Additionally, there is nothing in this record (the one 
submitted by the Veteran) to indicate psychiatric complaints 
by the Veteran or a psychiatric diagnosis.  
 
The Veteran circled item 10 in this document, which stated, 
"Rehabilitation Attempts: Counseling's see Section 2."  If 
the Veteran is claiming that such is indicative of his having 
undergone psychiatric counseling, the Board finds that such 
conclusion is in error.  In going to section 2 of that 
document, it indicates that the Veteran had been "afforded 
all the professional guidance available to assist him to make 
the smooth adjustment necessary for normal progress."  The 
offenses the Veteran had committed were shoplifting and 
failing to report to appointed place of duty.  The Board 
again concludes that this document does not establish in-
service evidence of psychiatric symptoms and does not fall 
under the documents contemplated by the provisions of 
38 C.F.R. § 3.156(c), since it confirms facts that were of 
record at the time of the 1983 denial and the 1995 denial.
 
The private medical records associated with the claims file 
during the appeal merely confirm the Veteran having a mental 
breakdown in 1977 following his mother's death and attempting 
suicide in 1979 after losing his job.  Those facts were 
already of record at the time of the 1995 denial.  These 
records fail to show evidence of an in-service disease and a 
nexus between the post service psychiatric disorder and 
service.  Thus, they do not constitute new and material 
evidence.
 
Lastly, the Veteran's allegations of being treated for a 
psychiatric disorder in service and that he has had 
psychiatric problems since service were part of the record at 
the time of the 1995 decision.  Thus, his current statements 
and testimony cannot constitute new and material evidence.  
 
Hence, the Board concludes that none of the evidence 
associated with the claims file since the June 1995 decision 
is new and material.  The claim to reopen is denied.
 

IV.  Vocational Rehabilitation
 
The Veteran had active service from December 1973 to February 
1975.  He currently has no service-connected disability.
 
In order to be eligible for a program of rehabilitation 
services under Chapter 31, a Veteran must first have a 
service-connected disability that is evaluated as at least 
20 percent disabling.  38 U.S.C.A. §§ 3101, 3102 (West 
2002).  In the instant case, the Veteran does not have any 
service-connected disability.  Thus he does not meet the 
basic prerequisite legal criteria for Chapter 31 benefits.
 
The Veteran argues that he has a disability ratable as at 
least 20 percent disabling, which qualifies him for 
vocational rehabilitation.  See statement from Veteran, 
received in October 2007.  He reads the above statute as 
saying something different than what it states.  See id.  
Specifically, he thinks that vocational rehabilitation 
eligibility requires "a service-connected disability or a 
disability rated by VA at 20% or More."  Id. (Emphasis 
added.)  Rating decisions of record show that the Veteran has 
been assigned a 70 percent rating to for his nonservice 
connected psychiatric disorder.  The Veteran's interpretation 
of the provisions of 38 U.S.C.A. § 3102 is incorrect.  The 
disability ratable as at least 20 percent disabling must be 
service connected.  Id.
 
In Sabonis, the Court held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of legal entitlement under the law.  Under the 
circumstances of this case, the law is controlling and 
mandates that the Veteran is not entitled to VA vocational 
rehabilitation benefits under the provisions of Chapter 31 of 
Title 38, United States Code.  Absent a service-connected 
disability, the Board must find that the Veteran is not 
entitled to benefits under Chapter 31, Title 38 United States 
Code.  The benefits sought on appeal are accordingly denied 
because the Veteran does not meet the basic legal criteria 
for entitlement for VA vocational rehabilitation services.
 
 

ORDER
 
The September 1983 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for a psychiatric disorder.
 
New and material evidence has not been submitted, and the 
claim to reopen the issue of entitlement to service 
connection for psychiatric disorder is denied.
 
Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code is denied.
 

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


